

116 S2967 RS: Restore the Partnership Act
U.S. Senate
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 617116th CONGRESS2d SessionS. 2967[Report No. 116–314]IN THE SENATE OF THE UNITED STATESDecember 3, 2019Mr. Alexander (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Commission on Intergovernmental Relations of the United States to facilitate the
			 fullest cooperation, coordination, and mutual accountability among all
 levels of government, and for other purposes.1.Short titleThis Act may be cited as the Restore the Partnership Act.2.EstablishmentThere is established a permanent, bipartisan commission to be known as the Commission on Intergovernmental Relations of the United States (in this Act referred to as the Commission).3.Declaration of purpose(a)In generalIn order to facilitate the fullest cooperation, coordination, and mutual accountability among all levels of government and thus better serve the people of the United States in an increasingly complex society, it is essential that a commission be established to give continuing attention to federalism and intergovernmental issues.(b)ActivitiesIt is intended that the Commission, in the performance of the duties of the Commission, will—(1)convene representatives of Federal, State, Tribal, and local governments for the consideration of common problems;(2)provide a forum for discussing ways to improve the administration and coordination of Federal grant-in-aid, regulatory, tax, and other programs requiring intergovernmental cooperation, and to give State, Tribal, and local governments more flexibility and discretion in implementing Federal policies and programs;(3)give critical attention to the conditions, controls, and oversight involved in the administration of such Federal programs;(4)share lessons and best practices with Federal, State, Tribal, and local governments;(5)encourage discussion and study during the early stages of emerging public challenges that are likely to require intergovernmental cooperation;(6)advise the executive and legislative branches of the Federal Government on ways to improve the intergovernmental operations of the White House and Federal agencies, including their offices of intergovernmental affairs and use of administrative waivers;(7)identify the intergovernmental impacts of rulings by the United States Supreme Court on Federal, State, Tribal, and local governments; and(8)recommend, within the framework of the United States Constitution, the appropriate allocation of governmental functions, responsibilities, revenues, and expenditures among the levels of government.4.Membership(a)Number and appointmentThe Commission shall be composed of 31 members, of whom—(1)6 members shall be appointed by the President, of whom—(A)3 shall be officers of the executive branch of the Federal Government; and(B)3 shall be private citizens, each of whom, respectively, shall have experience or familiarity with relations between the levels of government;(2)3 members shall be appointed by the majority leader of the Senate, who shall be Members of the Senate;(3)3 members shall be appointed by the Speaker of the House of Representatives, who shall be Members of the House of Representatives;(4)4 members shall be appointed by the President from a panel of not less than 8 Governors submitted by the National Governors Association;(5)4 members shall be appointed by the President from a panel of not less than 8 members of State legislative bodies submitted by the National Conference of State Legislatures;(6)4 members shall be appointed by the President from a panel of not less than 8 mayors submitted jointly by the National League of Cities and the United States Conference of Mayors;(7)4 members shall be appointed by the President from a panel of not less than 8 elected county officers submitted by the National Association of Counties;(8)1 member shall be appointed by the President from a panel of not less than 4 town or township elected governing board members submitted by the National Association of Towns and Townships; and(9)2 members shall be appointed by the President from a panel of not less than 4 Tribal officials submitted by the National Congress of American Indians.(b)Political and geographical compositionThe political and geographic composition of the Commission shall be as follows:(1)The private citizen members under subsection (a)(1) shall be appointed without regard to political affiliation.(2)Two of the appointees under paragraphs (2) and (3) of subsection (a), respectively, shall be from the majority party of the applicable House of Congress.(3)Not more than 2 of the appointees under paragraphs (4), (5), (6), and (7) of subsection (a), respectively, shall be from any 1 political party.(4)Not more than 1 of the appointees under paragraphs (5), (6), (7), and (9) of subsection (a), respectively, shall be from any 1 State.(5)Not less than 1 of the appointees under subsection (a)(6) shall be from cities with a population of more than 500,000, and not less than 1 of the appointees under subsection (a)(6) shall be from cities with a population of less than 50,000.(6)Not less than 1 of the appointees under subsection (a)(7) shall be from counties with a population of more than 500,000, and not less than 1 of the appointees under subsection (a)(7) shall be from counties with a population of less than 50,000.(7)The appointee under subsection (a)(8) shall not be a member of the party of the President.(8)One of the appointees under subsection (a)(9) shall be an official of an Indian tribe engaged in class II gaming or class III gaming, as such terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703), respectively, and the other appointee under subsection (a)(9) shall be an official of an Indian tribe that is not engaged in such gaming.(c)Initial appointmentsEach initial appointment under subsection (a) shall be made not later than 60 days after the date of enactment of this Act.(d)Terms(1)In generalEach member of the Commission shall—(A)serve a term of 2 years;(B)be eligible for reappointment; and(C)except as provided in paragraph (2), continue to serve until a successor is appointed.(2)Termination of service in official position from which originally appointedIf any member of the Commission ceases to serve in the official position to which the member was appointed under subsection (a), the place of the member on the Commission shall be deemed to be vacant.(3)Vacancies in membership(A)In generalExcept as provided in subparagraph (B), any vacancy in the membership of the Commission shall be filled for the remainder of the vacant term in the same manner in which the original appointment was made.(B)ExceptionIf the number of vacancies in the membership of the Commission is fewer than the number of members specified in paragraphs (4), (5), (6), (7), and (8) of subsection (a), each panel of names submitted in accordance with the those paragraphs shall contain not less than 2 names for each vacancy.5.Organization of commission(a)Initial meetingThe President shall convene the Commission not later than 90 days after the date of enactment of this Act at such time and place as the President may designate.(b)Chair and vice chair(1)In generalThe President shall designate a Chair and a Vice Chair of the Commission from among the members of the Commission.(2)Process for electionAfter the President designates a Chair and Vice Chair under paragraph (1), the Commission may subsequently establish a process for electing a Chair and Vice Chair.(c)QuorumSeventeen members of the Commission shall constitute a quorum, but 2 or more members, representing more than 1 of the class of members described in section 4(a), shall constitute a quorum for the purpose of conducting hearings.6.Duties of commission(a)In generalThe Commission shall—(1)engage in such activities and make such studies, investigations, convenings, and communications as are necessary or desirable in the accomplishment of the purposes set forth in section 3;(2)consider, on its own initiative, mechanisms for fostering better relations and more productive partnerships between and among the levels of government;(3)make available technical assistance to the executive and legislative branches of the Federal Government in the review of proposed legislation to determine the overall effect of the proposed legislation on all levels of government;(4)recommend, within the framework of the United States Constitution, the appropriate allocation of governmental functions, responsibilities, revenues, and expenditures among the levels of government;(5)recommend ways to improve the management, performance, and coordination of Federal grant-in-aid and regulatory programs on State, Tribal, and local governments, including metrics to inform intergovernmental improvements; and(6)recommend methods of coordinating and simplifying tax laws and administrative policies and practices to achieve a more orderly and less competitive fiscal relationship between the levels of government and to reduce the burden of compliance for taxpayers.(b)Reports(1)Annual reportNot later than 1 year after the date of enactment of this Act, and on or before January 31 of each year thereafter, the Commission shall submit to the President and Congress a report that—(A)identifies trends in federalism, emerging and persistent issues needing intergovernmental attention, data needs, and areas requiring intergovernmental cooperation and coordination for better outcomes;(B)summarizes any actions taken in accordance with the recommendations of the Commission contained in any prior report, and the results thereof;(C)contains the recommendations described in subsection (a) made in the year preceding the submission of the report;(D)provide details on the activities, administration, expenditures, and receipts of the Commission; and(E)communicate any other matters as the Commission may determine important.(2)Additional reportsThe Commission may submit additional reports to the President, to Congress or any committee of Congress, and to any unit of government or organization as the Commission may determine appropriate.(c)HearingsNot later than 90 days after the date on which Congress receives a report described in subsection (b)(1), Congress shall hold hearings on the recommendations of the Commission.7.Powers and administrative provisions(a)Hearings and Sessions(1)In generalThe Commission or, on the authorization of the Commission, any subcommittee or members thereof, may, for the purpose of carrying out the provisions of this Act, hold such hearings, take such testimony, and sit and act at such times and places as the Commission determines to be advisable.(2)Oaths and affirmationsAny member authorized by the Commission may administer oaths or affirmations to witnesses appearing before the Commission or any subcommittee or members thereof.(b)Cooperation by Executive agencies(1)Request for informationEach department, agency, and instrumentality of the executive branch of the Federal Government, including each independent agency, is authorized and directed, consistent with law, to furnish to the Commission, upon request made by the Chair or Vice Chair, such information as the Commission determines to be necessary to carry out the functions of the Commission under this Act.(2)RecommendationsThe Commission shall furnish to any department, agency, or instrumentality of the executive branch of the Federal Government, including independent agencies, any recommendations directed toward the department, agency, or instrumentality, and the department, agency, or instrumentality shall furnish the Commission within 90 days a written response that shall be included in any publication of the recommendations of the Commission.(c)Executive DirectorThe Commission shall have power to appoint and remove an Executive Director—(1)who shall be paid at the rate of basic pay for level III of the Executive Schedule under section 5314 of title 5, United States Code; and(2)the appointment of whom shall be made solely on the basis of fitness to perform the duties of the position and without regard to political affiliation.(d)StaffSubject to such rules and regulations as may be adopted by the Commission, the Executive Director shall have the power to—(1)appoint, fix the compensation of, and remove such other personnel as he or she determines to be necessary; and(2)procure temporary and intermittent services to the same extent as is authorized by section 3109 of title 5, United States Code.(e)Applicability of other laws to employeesExcept as otherwise provided in this Act, persons in the employ of the Commission under subsections (c) and (d)(1) shall be considered Federal employees for all purposes.(f)Maximum Compensation of employeesAny individual in the employ of the Commission under subsection (d)(1) may not be paid at a rate of pay greater than the highest rate of basic pay provided under the General Schedule under section 5332 of title 5, United States Code.8.Application of the Federal Advisory Committee ActSection 3(2) of the Federal Advisory Committee Act (5 U.S.C. App) is amended, in the matter following subparagraph (C)—(1)by striking and before (ii); and(2)by striking Administration and inserting Administration, and (iii) the Commission on Intergovernmental Relations of the United States.9.ReimbursementMembers of the Commission shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties as members of the Commission.10.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the provisions of this Act.11.Receipt of other fundsThe Commission is authorized to receive funds through grants, contracts, and contributions from governmental agencies, foundations, and nonprofit organizations. Such funds may be received and expended by the Commission only for the purposes of carrying out this Act.12.Repeal of Advisory Commission on Intergovernmental AffairsAn Act to establish an Advisory Commission on Intergovernmental Affairs, approved September 24, 1959 (Public Law 86–380; 42 U.S.C. 4271 et seq.), is repealed.1.Short titleThis Act may be cited as the Restore the Partnership Act.2.EstablishmentThere is established in the executive branch a permanent, bipartisan commission to be known as the Commission on Intergovernmental Relations of the United States (in this Act referred to as the Commission).3.Declaration of purpose(a)In generalIn order to facilitate the fullest cooperation, coordination, and mutual accountability among all levels of government and thus better serve the people of the United States in an increasingly complex society, it is essential that a commission be established to give continuing attention to federalism and intergovernmental issues.(b)ActivitiesIt is intended that the Commission, in the performance of the duties of the Commission, will—(1)convene representatives of Federal, State, Tribal, and local governments for the consideration of common problems;(2)provide a forum for discussing ways to improve the administration and coordination of Federal grant-in-aid, regulatory, tax, and other programs requiring intergovernmental cooperation, and to give State, Tribal, and local governments more flexibility and discretion in implementing Federal policies and programs;(3)give critical attention to the conditions, controls, and oversight involved in the administration of such Federal programs;(4)share lessons and best practices with Federal, State, Tribal, and local governments;(5)encourage discussion and study during the early stages of emerging public challenges that are likely to require intergovernmental cooperation;(6)advise the executive and legislative branches of the Federal Government on ways to improve the intergovernmental operations of the White House and Federal agencies, including their offices of intergovernmental affairs and use of administrative waivers;(7)identify the intergovernmental impacts of rulings by the Supreme Court of the United States on Federal, State, Tribal, and local governments; and(8)recommend, within the framework of the Constitution of the United States, the appropriate allocation of governmental functions, responsibilities, revenues, and expenditures among the levels of government.4.Membership(a)Number and appointmentThe Commission shall be composed of 31 members, of whom—(1)6 members shall be appointed by the President, of whom—(A)3 shall be officers of the executive branch of the Federal Government; and(B)3 shall be private citizens, each of whom shall have experience or familiarity with relations between the levels of government;(2)3 members shall be appointed by the majority leader of the Senate, who shall be Members of the Senate;(3)3 members shall be appointed by the Speaker of the House of Representatives, who shall be Members of the House of Representatives;(4)4 members shall be appointed by the President from a panel of not less than 8 Governors submitted by the National Governors Association;(5)4 members shall be appointed by the President from a panel of not less than 8 members of State legislative bodies submitted by the National Conference of State Legislatures;(6)4 members shall be appointed by the President from a panel of not less than 8 mayors submitted jointly by the National League of Cities and the United States Conference of Mayors;(7)4 members shall be appointed by the President from a panel of not less than 8 elected county officers submitted by the National Association of Counties;(8)1 member shall be appointed by the President from a panel of not less than 4 town or township elected governing board members submitted by the National Association of Towns and Townships; and(9)2 members shall be appointed by the President from a panel of not less than 4 Tribal officials submitted by the National Congress of American Indians.(b)Political and geographical compositionThe political and geographic composition of the Commission shall be as follows:(1)The private citizen members under subsection (a)(1) shall be appointed without regard to political affiliation.(2)Two of the appointees under paragraphs (2) and (3) of subsection (a), respectively, shall be from the majority party of the applicable House of Congress.(3)Not more than 2 of the appointees under paragraphs (4), (5), (6), and (7) of subsection (a), respectively, shall be from any 1 political party.(4)Not more than 1 of the appointees under paragraphs (5), (6), (7), and (9) of subsection (a), respectively, shall be from any 1 State.(5)Not less than 1 of the appointees under subsection (a)(6) shall be from cities with a population of more than 500,000, and not less than 1 of the appointees under subsection (a)(6) shall be from cities with a population of less than 50,000.(6)Not less than 1 of the appointees under subsection (a)(7) shall be from counties with a population of more than 500,000, and not less than 1 of the appointees under subsection (a)(7) shall be from counties with a population of less than 50,000.(7)The appointee under subsection (a)(8) shall not be a member of the party of the President.(8)One of the appointees under subsection (a)(9) shall be an official of an Indian Tribe engaged in class II gaming or class III gaming, as such terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703), and the other appointee under subsection (a)(9) shall be an official of an Indian Tribe that is not engaged in such gaming.(c)Initial appointmentsEach initial appointment under subsection (a) shall be made not later than 60 days after the date of enactment of this Act.(d)Terms(1)In generalEach member of the Commission shall—(A)serve a term of 2 years;(B)be eligible for reappointment; and(C)except as provided in paragraph (2), continue to serve until a successor is appointed.(2)Termination of service in official position from which originally appointedIf any member of the Commission ceases to serve in the official position from which the member was appointed under subsection (a), the place of the member on the Commission shall be deemed to be vacant.(3)Vacancies in membership(A)In generalExcept as provided in subparagraph (B), any vacancy in the membership of the Commission shall be filled for the remainder of the vacant term in the same manner in which the original appointment was made.(B)ExceptionIf the number of vacancies in the membership of the Commission is fewer than the number of members specified in paragraphs (4), (5), (6), (7), and (8) of subsection (a), each panel of names submitted in accordance with the those paragraphs shall contain not less than 2 names for each vacancy.5.Organization of commission(a)Initial meetingThe President shall convene the Commission not later than 90 days after the date of enactment of this Act at such time and place as the President may designate.(b)Chair and vice chair(1)In generalThe President shall designate a Chair and a Vice Chair of the Commission from among the members of the Commission.(2)Process for electionAfter the President designates a Chair and Vice Chair under paragraph (1), the Commission may subsequently establish a process for electing a Chair and Vice Chair.(c)QuorumSeventeen members of the Commission shall constitute a quorum, but 2 or more members, representing more than 1 of the class of members described in section 4(a), shall constitute a quorum for the purpose of conducting hearings.6.Duties of commission(a)In generalThe Commission shall—(1)engage in such activities and make such studies, investigations, convenings, and communications as are necessary or desirable in the accomplishment of the purposes set forth in section 3;(2)consider, on its own initiative, mechanisms for fostering better relations and more productive partnerships between and among the levels of government;(3)make available technical assistance to the executive and legislative branches of the Federal Government in the review of proposed legislation to determine the overall effect of the proposed legislation on all levels of government;(4)recommend, within the framework of the Constitution of the United States, the appropriate allocation of governmental functions, responsibilities, revenues, and expenditures among the levels of government;(5)recommend ways to improve the management, performance, and coordination of Federal grant-in-aid and regulatory programs for State, Tribal, and local governments, including metrics to inform intergovernmental improvements; and(6)recommend methods of coordinating and simplifying tax laws and administrative policies and practices to achieve a more orderly and less competitive fiscal relationship between the levels of government and to reduce the burden of compliance for taxpayers.(b)Reports(1)Annual reportNot later than 1 year after the date of enactment of this Act, and on or before January 31 of each year thereafter until the Commission terminates, the Commission shall submit to the President and Congress a report that—(A)identifies trends in federalism, emerging and persistent issues needing intergovernmental attention, data needs, and areas requiring intergovernmental cooperation and coordination for better outcomes;(B)summarizes any actions taken in accordance with the recommendations of the Commission contained in any prior report, and the results thereof;(C)contains the recommendations described in subsection (a) made in the year preceding the submission of the report;(D)provides details on the activities, administration, expenditures, and receipts of the Commission; and(E)communicates any other matters as the Commission may determine important.(2)Report on programs carried out using Federal funds(A)In generalNot later than 1 year after the date on which the Commission holds its initial meeting under section 5(a), and annually thereafter, the Commission shall submit to Congress a report detailing, to the greatest extent practicable, the programs, initiatives, departments, offices, and any other efforts carried out under the authority of a State, local, or Tribal government for which not less than 50 percent of the funding is derived from Federal sources.(B)Explanatory statementEach report required under subparagraph (A) may contain an explanatory statement that—(i)states that the report does not contain an exhaustive list of State, local, or Tribal government activities funded by Federal sources; and(ii)describes any difficulties in obtaining and compiling that information. (C)ImprovementThe Commission shall improve the detail and quantity of information included in each subsequent report required under subparagraph (A).(3)Additional reportsThe Commission may submit additional reports to the President, to Congress or any committee of Congress, and to any unit of government or organization as the Commission may determine appropriate.(c)HearingsNot later than 90 days after the date on which Congress receives a report described in subsection (b)(1), Congress shall hold hearings on the recommendations of the Commission.7.Powers and administrative provisions(a)Hearings and Sessions(1)In generalThe Commission or, on the authorization of the Commission, any subcommittee or members thereof, may, for the purpose of carrying out the provisions of this Act, hold such hearings, take such testimony, and sit and act at such times and places as the Commission determines to be advisable.(2)Oaths and affirmationsAny member authorized by the Commission may administer oaths or affirmations to witnesses appearing before the Commission or any subcommittee or members thereof.(b)Cooperation by Executive agencies(1)Request for informationEach department, agency, and instrumentality of the executive branch of the Federal Government, including each independent agency, is authorized and directed, consistent with law, to furnish to the Commission, upon request made by the Chair or Vice Chair, such information as the Commission determines to be necessary to carry out the functions of the Commission under this Act.(2)Detail of agency personnelUpon request of the Executive Director of the Commission, the head of any department, agency, and instrumentality of the executive branch of the Federal Government, including any independent agency, may detail on a reimbursable basis any of the personnel of that department, agency, and instrumentality to the Commission to assist in carrying out this Act. (3)RecommendationsThe Commission shall furnish to any department, agency, or instrumentality of the executive branch of the Federal Government, including independent agencies, any recommendations directed toward the department, agency, or instrumentality, and the department, agency, or instrumentality shall furnish the Commission within 90 days a written response that shall be included in any publication of the recommendations of the Commission.(c)Executive DirectorThe Commission shall have power to appoint and remove an Executive Director, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates— (1)who shall be paid at the rate of basic pay for level III of the Executive Schedule under section 5314 of title 5, United States Code; and(2)the appointment of whom shall be made solely on the basis of fitness to perform the duties of the position and without regard to political affiliation.(d)StaffSubject to such rules and regulations as may be adopted by the Commission, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, the Executive Director shall have the power to— (1)appoint, fix the compensation of, and remove such other personnel as the Executive Director determines to be necessary; and(2)procure temporary and intermittent services to the same extent as is authorized by section 3109 of title 5, United States Code.(e)Applicability of other laws to employeesExcept as otherwise provided in this Act, persons in the employ of the Commission under subsections (c) and (d)(1) shall be considered Federal employees for all purposes.(f)Maximum Compensation of employeesAny individual in the employ of the Commission under subsection (d)(1) may not be paid at a rate of pay greater than the highest rate of basic pay provided under the General Schedule under section 5332 of title 5, United States Code.8.TerminationThe Commission shall terminate on the date that is 8 years after the date of enactment of this Act.9.ReimbursementMembers of the Commission shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties as members of the Commission.10.Receipt of other fundsThe Commission is authorized to receive funds through grants, contracts, and contributions from governmental agencies, foundations, and nonprofit organizations. Such funds may be received and expended by the Commission only for the purposes of carrying out this Act.11.Repeal of Advisory Commission on Intergovernmental RelationsThe Act entitled An Act to establish an Advisory Commission on Intergovernmental Relations, approved September 24, 1959 (Public Law 86–380; 42 U.S.C. 4271 et seq.), is repealed.December 14, 2020Reported with an amendment